Exhibit 99.1 Rosetta Resources Inc. Investor Presentation August 2013 Forward-Looking Statements and Terminology Used 2 Leverage High-Grade Asset Base •Grow new core area in Permian Basin; vertical and horizontal applications •Maintain position as a leading operator in the high-return Eagle Ford play •Develop combined inventory of approximately 640 MMBoe in liquids-rich Eagle Ford and oil-weighted Permian Basin Successfully Execute Business Plan •Grow total production and liquids volumes while applying cross-basin knowledge •Lower overall cost structure and improve margins •Capture firm transportation and processing capacity Test Future Growth Opportunities •Evaluate previously untested Eagle Ford acreage •Continue testing optimal Eagle Ford and Wolfbone well spacing •Pursue new growth targets through bolt-on acquisitions in core areas Maintain Financial Strength & Flexibility •Actively manage and monitor use of debt •Maintain adequate liquidity throughout cycles •Manage exposure to commodity price risk through prudent hedging program Company Strategy - Key Elements 3 Rosetta Resources Asset Overview 4 Divested ~11 MMBoe Acquired ~145 MMBoe 2 1.Assumes acquisition completed as of 1/1/13. 2.Assumes production contribution from Permian assets effective onthe May 14, 2013 close date. 1 2 Strong Growth Track Record Risked Resource Potential (MMBoe) Production (MBoe/d) 5 6 •Continued focus on oil and liquids-rich development 1.2013 Guidance; Includes capitalized interest and other corporate costs; Excludes acquisition capital. 2.Assumes mid-point of 2013 production guidance over 2012 average daily production Other 11% Permian 20% Eagle Ford 69% Other 11% Facilities 7% Drill & Complete 82% •Rig Programs •Eagle Ford:Five to six rigs •Permian - Delaware Basin: Three rigs growing to six rigs (four rigs in Jun.; five rigs in Sep.) •Fund base capital program from internally-generated cash flow supplemented by borrowings under credit facility 7 EAGLE FORD - ESTABLISHED CORE AREA Gates Ranch 8 Summary 6/30/2013 18 wells drilled yet to be completed 2Q 2013: 11 completions 1.Under current 55-acre spacing assumptions 55 wells Our largest continuous group of producing wells spaced on 55 acres Well Performance on 55 acres Compared to similar offsetting wells spaced at 100 acres The 55 wells are performing in line with comparable offsetting wells drilled and completed early in the development of the area and spaced on 100 acres … 9 Summary 6/30/2013 Briscoe Ranch •3,545 net acres in southern Dimmit County •64 net well locations remaining Future 19 wells drilled yet to be completed 10 Summary 6/30/2013 Central Dimmit County Area •8,496 net acres located in Dimmit County •104 net well locations remaining 2Q 2013: Total 3 completions 3 completions 2Q 2013: 1 completion Lasseter & Eppright Light Ranch 6 total completions 1 well drilled yet to be completed Vivion 3 completions 2Q 2013: 2 completions 11 Summary 6/30/2013 Karnes Trough Area Klotzman (Dewitt County) Adele Dubose (Gonzales County) 12 Lopez Farm-In •505 net acres in Live Oak County •Farm-In from Killam Oil •BPO: 100% WI, 75% NRI •APO: 65% WI, 48.75% NRI •7-day gross stabilized IP 1,966 Boe/d (46% oil / 24% NGLs) •7 net well locations remaining Summary 6/30/2013 13 2Q 2013: 1 completion Tom Hanks •3,461 net acres in LaSalle County •2 gross total completions •Well Costs $5.5 - $7.0 MM •~ 50-acre spacing (~400 feet apart) Summary 6/30/2013 14 1 EF well drilled yet to be completed 2Q 2013: 1 EF completion Eagle Ford •1 completion - discovery well •7-day stabilized IP 657 Boe/d (91% oil) •56 net well locations remaining •1 well drilled awaiting completion Pearsall Pearsall Well Eagle Ford Well 15 PERMIAN BASIN - NEW CORE AREA 1.68,000 gross acres 2.~76% for operated acreage 3.Under 20-acre spacing assumptions Permian - Reeves County 16 Summary 6/30/2013 Reeves County - Pecos Area Horizontal Wells 17 Rosetta Operated Rosetta Non-Operated Other Operators Permitted Horizontals 0 Feet •Significant horizontal industry activity •Multiple target reservoirs •Eight Rosetta-operated horizontal wellsdrilled by Comstock & Eagle Total Company Inventory +/- 2,400 net wells remaining as of 8/1/2013 1.Central Dimmit includes L&E, Vivion and Light Ranch 2.Karnes Trough area includes Dubose and Klotzman 3.Denotes roughly 6,800 net acres in the liquids window of the play 4.Assumes 20-acre spacing, vertical wells in Central and East areas. 18 19 MARKETING AND FINANCIAL OVERVIEW Gas Transportation Capacity Firm gross wellhead gas takeaway •245 MMcf/d today Four processing options - Gathering (Plant) •Regency (Enterprise Plants) •Energy Transfer “ETC” Dos Hermanas (King Ranch) •Eagle Ford Gathering (Copano Houston Central) •ETC Rich Eagle Ford Mainline (LaGrange/Jackson) Oil Transportation Capacity Gates Ranch, Briscoe Ranch & Central Dimmit Co. •Plains Crude Gathering - Firm gathering capacity of 25,000 Bbls/d to Gardendale hub with up to 60,000 Bbls storage; operating since April 2012 Karnes Trough •Rosetta-owned oil truck-loading facility operating since late July 2012 •Trucking readily available Eagle Ford Multiple Takeaway Options Gates Ranch NGL Breakdown August 2013 20 Oil •Currently trucked from leases •WTI Midland to WTI Cushing basis back to normal (currently -$0.35 per Bbl) •Oil gravity range 45 - 49 degrees and receives no gravity deducts Natural Gas •Gas is rich and is processed at two plants •Most leases under long-term gathering agreement •Residue gas sales tied to Waha and Permian indices NGLs •NGLs extracted under firm, multi-year gathering/processing agreements •Combination of net proceeds and Mont Belvieu pricing Permian Basin Marketing 21 X X 1 1.Fixed price is based on weighted average of all components of the NGL barrel. Commodity Derivatives Position - July 31, 2013 22 Liquidity Adequate liquidity available to fund 2013 $840 - $900 million capital program Borrowing base raised from $625 million to $800 million on April 12, 2013 Note: Permian Basin acquisition closed on May 14, 2013 23 2013 Annual Guidance 24 Investment Summary •Drill-bit focused producer with large acreage positions in liquids-rich Eagle Ford and oil-weighted Permian Basin plays •Attractive new core Delaware Basin position •Successful operator in the high-return Eagle Ford area •Large inventory of future growth opportunities •Financial strength and flexibility; conservative philosophy 25 “Rosetta Resources - Building Rock Solid Value” 26 APPENDIX Attractive Well Economics Note: Reserves and Economic metrics are “Unrisked”. Oil price assumptions, $/Bbl - $91.72 in 2013, $89.88 in 2014, $95.00 thereafter. NGL price assumptions, $/Bbl - $42.77 in 2013, $41.91 in 2014, $44.30 thereafter. Gas price assumptions, $/MMBtu - $3.71 in 2013, $4.10 in 2014, $4.60 thereafter. 27 HIGHLIGHTS Reeves County Vertical Wolfbone •40-acre development; 145 MMBoe net risked resources; ~1,300 gross locations •Down-spacing potential Horizontal Wolfcamp •Early stage - operators testing upper and middle Wolfcamp •Completed 4 horizontals in acquired area Avalon / Bone Spring •Additional horizontal upside potential Other Formations •May ultimately recognize upside in deeper, gas-prone formations •Likely requires higher gas price environment Gaines County Exploration Play •Exploration play; no wells drilled to date •Wolfcamp is a likely target Base Case Upside Reeves County 28 Permian - Reeves County Asset Potential Stacked Zones Provide Collection of Vertical/Horizontal Development Opportunities ~145 MMBoe of recoverable reserves on 40 -acre spacing represents less than 5% of estimated total hydrocarbons in place Permian - Reeves County Vertical Wolfbone 29 Central East Normalized Time (year) Normalized Time (year) Gates Ranch Well Performance - North & South Areas 30 Briscoe Ranch 31 Karnes Trough Area - Klotzman 32 Karnes Trough Area - Adele Dubose 33 Central Dimmit - Lasseter & Eppright 34
